Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US 20060249868) in view of Zaffiro (US 5,177,340) and Bigg (Stamping of Thermoplastic Matrix Composites, Polymer Composites, Vol. 10, No. 4 (1989), pp. 261-268).
	As to claim 1, Brown teaches a process for forming a flat blank with a curvature (Fig. 3) by automatic fiber placement of fibers pre-impregnated ([0030]) with a thermoplastic resin selected from a list including PEEK ([0028]).  

Brown does not specifically teach (a) an overall porosity below 1% in the blank, (b) heating the blank to a temperature greater than a melting temperature of the matrix polymer, and (c) hot stamping and consolidating the heated in-plane curved flat blank between a stamping punch and a die to produce an article having two flanges.
Regarding (a), Zaffiro teaches a system for depositing thermoplastic composite tape which determines automated fiber placement parameters including temperature and velocity (Abstract, “reliably heat…to a processing temperature” and “change in velocity of the tape”) and applying a pressure (32).  In view of the fact that Zaffiro recognizes the temperature to be a result effective variable sufficient to fuse to the previous plies and avoid separation (2:10-17), one would have found it obvious to optimize temperature and velocity and thereby arrive at the claimed porosity content lower than 1%.  Zaffiro also teaches heating PEEK thermoplastic tape having a melt temperature of 332 C (630 F) to a temperature of 343 C (650 F), and would therefore produce the same effect as the claimed process by providing a temperature of Tm+11 C (compare to instant claim 3).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to 
Regarding (b) and (c), Bigg teaches a process in which a hot blank comprising thermoplastic prepregs and reinforcing fibers is heated to a temperature above its melt temperature (inherent in “Melt Phase Stamping”, see page 263, bottom right column), depositing the hot blank in the mold, and performing a stamping process interpreted to be hot stamping between a punch and die (See Fig. 1 and page 262, “mold which closes”).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate the Bigg stamping process into Brown because this is the application of a known technique (melt phase stamping from Bigg) into a known process for fabricating a blank (Brown) ready for improvement.  The prior art (Brown) contained a base process upon which the claimed invention can be seen as an improvement by the addition of a melt phase stamping process to produce full consolidation.  However, the prior art (Bigg) teaches that melt phase stamping is a known technique applicable to reinforced thermoplastic blanks.  One of ordinary skill in the art would have recognized that applying the known technique of Bigg to Brown would have resulting in predictable results such as improved bonding of the layered Brown thermoplastic materials, closure of voids, and/or improved surface finishes (Bigg, page 264, left col.).
As to claim 3, Brown is silent to the recited conditions.  However, Zaffiro teaches a deposition speed of 0 to 30 meters/minute (converted from a range of 0-20 inch/second, 2:25-26) which meets the claimed deposition speed.  Zaffiro also teaches heating PEEK thermoplastic tape having a melt temperature of 332 C (630 F) to a temperature of 343 C (650 F), which is a temperature of Tm+11 C.  The claimed range would be obvious over Zaffiro’s teaching of a range (Tm+11 C) that is close to the claimed range (Tm+10 C) and would provide the same 
As to claim 4, both Brown ([0028]) and Zaffiro teach PEEK, which is a polyaryletherketone.  
As to claim 5, Brown shows the deposition of strips.  Since an alpha angle of zero is not excluded by the claim, Fig. 3 of Brown meets claim 5.  Alternatively, Brown suggests that other angles can be used (Fig. 5) which would clearly be at an angle relative to the curvature.

Response to Arguments
Applicant's arguments filed December 29, 2021 have been fully considered. The arguments are generally on the grounds that Kurtz is no longer prior art in light of the amendments.  While this appears to be true, and the rejection over Kurtz is withdrawn, the amendments remove some of the features that necessitated the different/additional references in the previous action.  A revised rejection over Brown, Zaffiro and Bigg is presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742